Citation Nr: 0903748	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and a County Veterans Service Officer


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active military duty from April 1967 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Lincoln, Nebraska.  In that determination, the RO, in 
pertinent part, denied service connection for neck and upper 
back disabilities.  In July 2007, the veteran testified 
before the undersigned at a hearing held at the RO.  In 
November 2007, the Board remanded the claim for further 
development.


FINDINGS OF FACT

1.  The veteran's neck disability first manifest many years 
after his separation from service and is not related to his 
service or to any incident therein, including an April 1970 
in-service accident aboard the USS Koelsch.

2.  The veteran's upper back disability first manifest many 
years after his separation from service and is not related to 
his service or to any incident therein, including an April 
1970 in-service accident aboard the USS Koelsch.


CONCLUSIONS OF LAW

1.  The veteran's neck disability was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§  1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2008).

2.  The veteran's upper back disability was not incurred in 
or aggravated by his active service.  38 U.S.C.A. §§  1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his/her claim for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claim.

In letters dated in July 2004 and March 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims of service connection 
for neck and upper back disabilities, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The claims were readjudicated in a Supplemental 
Statement of the Case in April 2006.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA with respect to 
both content and timing. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony at a 
formal RO hearing in October 2005 and at a Board 
videoconference hearing in July 2007.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file.  In this regard, the Board 
acknowledges that the veteran completed forms authorizing the 
RO to obtain records from several private medical providers, 
including Lee Larson, M.D. in February 2006.  While the 
majority of those providers responded to the RO's requests 
for records, Dr. Larson did not, despite the RO's attempts to 
contact him.  The RO subsequently informed the veteran of the 
unavailability of that physician's medical information and 
urged the veteran to send in any additional records in his 
possession.  The veteran has not provided those records.  
Additionally, the RO attempted to obtain records from the 
Newport Naval Hospital in March 2006.  When those records 
were not located, the RO made a formal finding of 
unavailability and advised the veteran.  He stated that he 
did not have any records in his possession and requested that 
his appeal be continued based on the evidence of record.

At the July 2007 videoconference hearing, the veteran 
testified that, as a result of a May 1978 work injury, he 
filed a claim for workers' compensation.  Pursuant to the 
Board's November 2007 remand, the Appeals Management Center 
(AMC) in Washington D.C. requested that the veteran complete 
a VA Form 21-4142, Authorization and Consent to the Release 
Information, "stating the place of employment May 1978 where 
your on-the-job accident took place" to enable VA to obtain 
evidence from his former employer.  The AMC also instructed 
the veteran to submit any other medical or employment records 
that would lend support to his claims.  The veteran did not 
respond.  Although the AMC did not strictly comply with the 
Board's November 2007 remand order in that it did not request 
a release for the workman's compensation file from the State 
of Nebraska or the state in which the injury occurred, the 
Board finds that it substantially complied with the Board's 
order.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  
Consequently, another remand is not required to ensure 
compliance with the letter of the order, particularly in 
light of this veteran's refusal to assist in obtaining the 
requested records.

In sum, the record establishes that VA made all necessary 
attempts to obtain identified records and there is nothing in 
the record to suggest that there is not sufficient evidence 
upon which to render a decision on the issues at this time.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, the Board will now turn to the merits of 
the veteran's claims.

The veteran, in written statements and in testimony before 
the Board, contends that he currently has neck and upper back 
problems arising from an in-service accident.  Specifically, 
he asserts that, one day in 1970 while checking the equipment 
room during a watch aboard the USS Koelsch in rough seas, he 
hit his head against an overhead hatch at the top of a ladder 
and then fell to the ground.  The veteran avers that he was 
hospitalized for four days as a result of severe injuries and 
maintains that since that in-service injury, he has 
experienced pain and loss of range of motion of his neck and 
upper back.  See, e.g., July 2007 hearing transcript 
(2007 T.) at 3-16 and October 2005 hearing transcript 
(2005 T.) at 2-10.  The veteran acknowledges that he 
experienced a post-service injury in May 1978, in which he 
hurt his back while he attempting to lift 60-pound bags of 
fertilizer at his civilian job.  Nevertheless, he claims that 
this post-service injury did not give rise to his current 
neck and back problems, but simply aggravated the existing 
problems that he had had since service.  In support of his 
claims, the veteran has submitted lay statements from fellow 
servicemen (who did not witness the actual in-service 
accident but who saw the veteran thereafter) attesting to his 
continued back complaints after the injury. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  
Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifest to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


The veteran's service treatment records dated from November 
1966 to February 1971 reflect that in April 1970 the veteran 
reported a history of "popping" and accompanying stiffness 
in his upper neck.  He indicated that he obtained slight 
relief through heat therapy.  X-rays taken of the veteran's 
cervical spine, however, were negative for fractures, 
dislocations, or other clinical abnormalities.  The veteran 
was advised that his neck problems were positional in nature.  
His service treatment records, including his February 1971 
separation examination, are otherwise negative for any 
complaints, diagnoses, or clinical findings of neck or upper 
back abnormalities.  The Board, therefore, finds that the 
weight of the evidence does not establish that the veteran 
had chronic back and neck problems during service.  
Consequently, because chronicity in service has not been 
established, a showing of continuity of symptoms after 
discharge is required to support the veteran's claim for 
service connection.  

The veteran avers that he received treatment for his in-
service injuries at Newport Naval Hospital.  Although the RO 
requested the veteran's complete medical records from the 
Newport Naval Hospital, a March 2006 response indicated that 
those records were unavailable.  As noted above, the RO made 
a formal finding that the records were unavailable and 
notified the veteran to provide any and all records in his 
possession.

When a veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by attempting to secure the veteran's medical 
records, rendering a formal finding that those records were 
unavailable, and informing the veteran of that outcome.  As 
such, VA has carried its burden of assisting in developing 
the veteran's claim with respect to obtaining service 
treatment records.

The veteran's post-service treatment records reveal that in 
May 1978, he sustained a work back injury.  He was examined 
and diagnosed as having back strain.  Following a period of 
conservative treatment through rest and decreased activities, 
the veteran reported that his condition had not improved.  In 
January 1979, he underwent a physical examination and 
myelogram, which were negative for any limitation of motion 
or neurological deficits affecting the neck or upper back.  
Significantly, it was noted by the veteran's treating 
physician that at the time of his May 1978 injury, he was 
"in a normal state of health."

As noted above, following the July 2007 videoconference 
hearing, in which the veteran testified that he had filed a 
workers' compensation claim a result of his May 1978 work 
injury, the Board remanded the appeal and requested that the 
veteran's workers' compensation file be obtained.  
Unfortunately, the veteran did not respond to the AMC's 
request for a release for those records and, to date, he has 
not cooperated in obtaining records of any relevant 
employment or private medical records for submission to VA.  
The veteran also has not provided VA with any other 
information that would enable VA to request the information 
on his behalf.  Consequently, any information that may have 
been elicited in support of the veteran's service-connection 
claims have not been obtained because of his failure to 
cooperate.  In this regard, the Board reminds the veteran 
that the duty to assist in the development and the 
adjudication of claims is not a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991). 

Following treatment for his May 1978 work injury, the next 
clinical evidence of record pertaining to neck or upper back 
problems is a June 2001 Magnetic Resonance Imaging (MRI) 
report in which the veteran was diagnosed as having 
degenerative disc disease of the lumbar spine.  He underwent 
lumbar epidurals in September and October 2002, at which time 
he was identified as having degenerative disc disease and 
accompanying bilateral lumbar radiculopathy.  The record 
thereafter shows that the veteran has continued to receive 
occasional treatment for pain in his upper back and adjacent 
sites, including the right shoulder, lower back, and lower 
extremities, and has been diagnosed with arthritis of the 
cervical and lumbar spines.  Significantly, however, none of 
the veteran's treating providers has related his current 
conditions to any aspect of his military service.  


In May 2005, the veteran's claims folder was referred to a VA 
examiner for an opinion on the etiology of his current neck 
and upper back disabilities.  The VA examiner reviewed the 
veteran's service and post-service treatment records, as well 
as his lay statements describing his April 1970 in-service 
experience of falling off a ladder and injuring his neck and 
back and his May 1978 civilian work injury.  While the VA 
examiner found evidence of current neck and back conditions, 
he determined that those conditions were less likely than not 
related to the veteran's service.  As support for that 
opinion, the examiner pointed out that the neck stiffness for 
which the veteran had been treated in service had not been 
clinically attributed to a fall from a ladder or to any other 
in-service injury, and that the veteran's service treatment 
records were otherwise negative for any complaints, 
diagnoses, or treatment pertaining to neck or back problems.  
The examiner also pointed out that the 1979 physician's note, 
stating that the veteran was in a normal state of health 
prior to his May 1978 civilian work injury, was evidence that 
he did not have chronic neck or back problems arising from 
service.  Further, the VA examiner observed that the 21-year 
gap in treatment for neck or back problems, extending from 
1979 to 2001, showed that the veteran did not suffer from any 
chronic or debilitating condition arising from either his May 
1978 civilian work injury or his period of active service.  
Finally, the VA examiner acknowledged that the lay statements 
from the veteran's fellow service members corroborated his 
account of an in-service injury and ensuing neck and back 
problems; however, the examiner nonetheless found that 
because those statements were non-medical in nature, they 
were not sufficient to establish a nexus between that 
reported in-service injury and the veteran's current 
complaints.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds that the opinion set forth by the May 2005 VA 
examiner, concluding that the veteran's current neck and 
upper back problems are less likely than not service-related, 
is the most probative and persuasive evidence of record.  It 
is based on the examiner's thorough and detailed examination 
of veteran's claims folder and the examiner provided a 
rationale for the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000) (factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
folder and the veteran's history, and the thoroughness and 
detail of the opinion).  Additionally, that opinion expressly 
addressed in-service treatment, post-service treatment and 
assertions made by the veteran and is consistent with the 
other clinical evidence.  Furthermore, there are no contrary 
competent medical opinions of record.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, however, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current neck and upper back problems.  The Board is 
sympathetic to the contentions of the veteran and those 
referenced by his fellow service members that the veteran 
currently suffers from neck and upper back problems that are 
related to an April 1970 in-service injury; however, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about the 
symptoms that he experienced.  Layno v. Brown, 6 Vet. App. 
465 (1994). Competency must be distinguished, however, from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997). 

The veteran argues that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  That contention, however, is not supported by 
the clinical evidence of record which reflects that the 
veteran was in a normal state of health up until the time of 
his civilian work injury in May 1978, more than seven years 
after his discharge from active service.  Moreover, neither 
that May 1978 injury nor any of the veteran's subsequent neck 
and back problems of record, which did not arise until 2001, 
have been related to his period of active service.  As there 
is no competent clinical evidence of neck or upper back 
problems, including arthritis, within one year of his 
separation from service, the veteran is not entitled to 
service connection on a presumptive basis.  Additionally, in 
view of the lengthy period without complaints, diagnoses, or 
treatment related to those problems, there is no evidence of 
a continuity of symptomatology, which weighs heavily against 
the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's neck and 
upper back problems were incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, they must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a neck disability is denied.  

Service connection for an upper back disability is denied.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


